                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


 DAVID MCCUTCHEON, individually and
 as representative of the requested classes,

               Plaintiff,

vs.                                                     Cause No.: 1:18-cv-01202 MV/JHR

COMMUNICATIONS WORKERS OF
AMERICA (CWA), LOCAL 7076;
COMMUNICATIONS WORKERS OF
AMERICA, AFL-CIO, CLC; PAMELA D.
COLEMAN, in her official capacity as Director
of the New Mexico State Personnel Office.

               Defendants.

                                CERTIFICATE OF SERVICE

       I hereby certify that Defendant Pamela D. Coleman’s Initial Disclosures, along with a copy

of this Certificate of Service, were served on all counsel of record email and the CM/ECF system

on this 17th   day of June 2019.

                                                 Respectfully submitted,

                                             PARK & ASSOCIATES, L.L.C.

                                             By: /s/ Lawrence M. Marcus_______________
                                                Lawrence M. Marcus
                                                Alfred A. Park
                                                3840 Masthead St.
                                                Albuquerque, NM 87109
                                                (505) 246-2805

I hereby certify that a true and correct copy
of the foregoing was served via CM/ECF
filing system to all counsel of record on this
_17th _     day of June 2019
/s/ Lawrence M. Marcus_________
Lawrence M. Marcus


                                                    1
